 


 HR 3110 ENR: Financial Stability Oversight Council Insurance Member Continuity Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 3110 
 
AN ACT 
To amend the Financial Stability Act of 2010 to modify the term of the independent member of the Financial Stability Oversight Council. 
 
 
1.Short titleThis Act may be cited as the Financial Stability Oversight Council Insurance Member Continuity Act.  2.Financial Stability Oversight CouncilSection 111(c) of the Financial Stability Act of 2010 (12 U.S.C. 5321(c)) is amended by adding at the end the following: 
 
(4)Term of independent memberNotwithstanding paragraph (1), if a successor to the independent member of the Council serving under subsection (b)(1)(J) is not appointed and confirmed by the end of the term of service of such member, such member may continue to serve until the earlier of— (A)18 months after the date on which the term of service ends; or  
(B)the date on which a successor to such member is appointed and confirmed..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 